United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2394
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Isaac Pike,                             *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: November 30, 2010
                                Filed: December 6, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Isaac Pike appeals the district court’s1 denial of his Federal Rule of Criminal
Procedure 41(e)2 motions for the return of property. Upon reviewing the district


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
       In 2002, Rule 41 was reorganized, and the substance of former subsection (e)
was incorporated into subsection (g). See Fed. R. Crim. P. 41 advisory committee’s
notes (2002 amends.) (language of Rule 41 was amended as part of general restyling
of Federal Rules of Criminal Procedure; except as otherwise noted, changes were
intended to be stylistic only).
court’s legal conclusions de novo and its findings of fact for clear error, see Jackson
v. United States, 526 F.3d 394, 396 (8th Cir. 2008), we conclude that the district court
properly denied Pike’s motions for the reasons it stated. Accordingly, we affirm. See
8th Cir. R. 47B.
                        ______________________________




                                          -2-